Citation Nr: 1706648	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.  

2.  Entitlement to an initial rating in excess of 10 percent for a right ankle subtalar fusion.  

3.  Entitlement to a rating in excess of 20 percent for the residuals of a right ankle talus stress fracture.

4.  Entitlement to a rating in excess of 10 percent for the residuals of a right knee stress fracture.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to November 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Fort Harrison, Montana.  

The Veteran testified at a videoconference hearing before the Board in April 2014.  

In August 2014, the Board remanded the Veteran's claims for additional development.  

The issues of entitlement to a rating in excess of 10 percent for the residuals of a right knee stress fracture and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has degenerative disc disease of the lumbar spine that is aggravated by his service-connected right foot disability.

2.  The Veteran's right ankle subtalar fusion is manifested by ankylosis of the subastragalar or tarsal joint in good weight-bearing position.   

3.  Prior to May 29, 2013, the Veteran's residuals of a right ankle talus stress fracture are manifested by moderate limitation of motion of the ankle.  

4.  Since May 29, 2013, the Veteran's residuals of a right ankle talus stress fracture has been manifested by ankylosis of the ankle in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected right foot disability have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

2.  The criteria for an initial rating in excess of 10 percent for right ankle subtalar fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.68, 4.71a, Diagnostic Code 5272 (2016).

3.  Prior to May 29, 2013, the criteria for a rating in excess of 20 percent for residuals of a right ankle talus stress fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.25, 4.68, 4.71a, Diagnostic Code 5271 (2016).

4.  Since May 29, 2013, the criteria for a rating of 30 percent for residuals of a right ankle talus stress fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.25, 4.68, 4.71a, Diagnostic Code 5270 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have been obtained.  The Veteran testified at a hearing before the Board in April 2014.  

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional VA treatment records and afford the Veteran VA examinations.  This was accomplished, and the Veteran has not asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

VA medical opinions and medical examinations were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the opinions obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that he has a lumbar spine disability secondary to a service-connected right ankle and/or right knee disability.  Specifically, the Veteran has testified that his service-connected right foot aggravates his degenerative disc disease of the lumbar spine.  He has indicated that his service-connected right ankle and right knee have altered his gait which aggravates his low back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309 (a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303 (b) (2016).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2016).  Compensation is payable when a service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment records and reports reflects that examination of the spine was normal at the April 2000 entrance examination.  He denied back pain on a report of medical history form prepared in conjunction with the examination.  The records do not reflect any complaints, findings, or treatment for a back disability.  On an August 2000 separation examination, clinical evaluation of the spine was normal.  The Veteran denied back pain on a report of medical history form prepared in conjunction with the examination.  

At a May 2004 VA examination, the Veteran reported low back pain that had developed several years prior.  Following a clinical evaluation, the examiner diagnosed the Veteran with degenerative disc disease with right lower extremity radiculopathy.  The examiner indicated that he was unable to definitely relate the Veteran's back disability to his right knee and right ankle conditions.  He noted that the Veteran's symptoms are that of a degenerative disc which would in no way relate to the knee and ankle.  

VA outpatient treatment reports dated in September 2008 include x-rays of the lumbosacral spine which revealed minimally degenerative and narrowed L5-S1 disc.  In April 2009, the Veteran was assessed with compensatory hip and back pain as a result of the calcaneal fracture of the right foot. 

At an October 2009 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbosacral spine with mild symmetric impingement.  The examiner opined that degenerative disc disease is due to other causes and clearly and unmistakably not due to, caused by, or aggravated by an altered gait, the right knee, or right ankle condition.  

At a VA examination in October 2010, the Veteran was diagnosed with a low back disorder/sciatica/radiculopathy and the examiner indicated that he could not provide any opinions with regard to the etiology of the low back disorder without resort to speculation.  

At a VA examination in February 2011, a clinician examined the claims file and conducted an examination of the Veteran and diagnosed degenerative disc disease of the lumbar spine and right lower extremity radiculopathy.  She opined that the Veteran's altered gait was due to his service-connected right ankle fracture which at least as likely as not aggravated his low back disability beyond a normal progression.  She noted that the Veteran has evidence of callus formation on his right lateral foot and his right shoe is abnormally worn to show his altered gait pattern.  There was also evidence of muscle atrophy on his right lower extremity.  

Associated with the claims file is an April 2013 statement from A. R., P.T., which indicates that the Veteran was noticing more low back pain which the Veteran related to his altered gait cycle.  The physical therapist indicated that the Veteran's primary problem is the lack of a heel to toe gait pattern on the right with minimal to no push off the right great toe in terms of terminal stance.  She indicated that she tends to agree with the Veteran's theory and would recommend low back rehabilitation at some point.  

Associated with the claims file is an April 2014 statement from B. C., D.C., of B. S. Chiropractic.  Dr. C. indicated that the Veteran sustained injuries including fractures to his right foot during service which went untreated for a period of time.  The Veteran subsequently underwent three surgical procedures to correct the problems.  However, the Veteran has had an altered and compromised gait that he feels has had a detrimental effect on his body, specifically his lumbar spine.  Dr. C. indicated that after an examination and interview of the Veteran and review of his diagnostic imaging, it was his opinion that the Veteran's foot injuries and subsequent surgeries would undoubtedly have a detrimental effect on his gait, biomechanics, and proprioception, resulting in both direct and indirect compensation and compromise of the lumbar spine, knees, hips, and likely the lower thoracic spine.  

At an October 2014 VA examination, the examiner reviewed the claims file, examined the Veteran, and reviewed medical literature.  The Veteran was noted to ambulate with an even gait.  The examiner indicated that the Veteran was wearing soft soled slippers and shuffled along without the use of the cane or any ambulatory assistance.  She noted that historically the Veteran leaned heavily on his cane which can cause an altered gait when not properly used.  The examiner opined that it is less likely than not that the Veteran's low back disability was caused or aggravated beyond the natural progress of the disease by the service-connected right ankle or right knee.  She noted that the Veteran has documentation of twenty years of martial arts which is physically demanding and hazardous as the ethos of martial arts is primarily combat.  She indicated that twenty years of "combat" is significant for multiple injuries including the spine and other joints.  She also noted that the Veteran has documented degenerative disc disease of the neck and bilateral hips, neither of which are due to his service-connected right ankle and right knee disabilities.  The examiner noted that she spoke with an orthopedic surgeon who stated that an altered gait does not typically cause any back conditions/aggravations.  The orthopedic surgeon noted that this is especially true in young men.  The orthopedic surgeon was unaware of any supporting literature to support an altered gait causing any back conditions/aggravations.  The orthopedic surgeon noted that he had not seen any back condition or aggravation due to an altered gait except for rare occurrences.  The examiner noted that there is no research in "Up To Date "(a medical resource) regarding biomechanical disturbance/altered gait causing or aggravating back conditions.  She noted that "Up To Date" is a credible resource for information based on actual medical research.  She concluded that the Veteran's degenerative disc disease of the lumbar spine is due to other causes and clearly and unmistakably not due to, caused by, or aggravated by an altered gait or the service-connected right knee or right ankle disabilities but is due to other causes.  

Associated with the claims file is June 2015 treatment record and statement from J. Levine, D.O., which indicates that she believes that the Veteran's service-connected right ankle injury caused right-sided lower back pain due to compensation from the ankle injury.  

Having reviewed the complete record, the Board concludes that service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected right foot disability is warranted.  The competent medical evidence of record shows that the Veteran's lumbar spine disability is aggravated by his service-connected right ankle disability.  

The Board acknowledges that there are several VA opinions that indicate that the service-connected right ankle does not aggravate the Veteran's degenerative disc disease of the lumbar spine.  However, the examiners who concluded that degenerative disc disease of the lumbar spine is not aggravated by the service-connected right ankle disability did not use the correct standard in proffering their opinions.  As noted above, the VA examiner in May 2004 indicated that he was unable to definitely link the lumbar spine disability to the service-connected disabilities and the October 2009 and October 2014 VA examiners indicated that the lumbar spine disability was clearly and unmistakably not due to, caused by, or aggravated by an altered gait or the service-connected right ankle disabilities.  However, the standard is whether it is as likely as not (i.e., 50 percent or greater probability) that a relationship exists, and while it could be argued that some of these examiners were even more convinced of no relationship than was required under the law, the standard is not applied in the negative sense and it is at least ambiguous as to whether their opinions would have been the same had they correctly applied the appropriate standard.  In this case, several private providers and the February 2011 VA examiner and a VA clinician who treated the Veteran all found that the Veteran's service-connected right ankle disability aggravates his degenerative disc disease of the lumbar spine.  Specifically, the February 2011 VA examiner diagnosed degenerative disc disease of the lumbar spine and opined that the Veteran's altered gait was due to his service-connected right ankle fracture which at least as likely as not aggravated the Veteran's low back disability beyond a normal progression.  She noted that there was evidence of callus formation on the right lateral foot and the Veteran's right shoe was abnormally worn to show his altered gait pattern.  There was also evidence of muscle atrophy on his right lower extremity.  Consequently, the Board finds that service connection for degenerative disc disease of the lumbar is warranted as secondary to the service-connected right ankle disability.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the claim for service connection for a lumbar spine disability is being granted on a secondary basis, the Board finds that there would be no useful purpose in addressing the theory of direct service connection.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At a January 2008 VA examination, the Veteran ambulated with the use of crutches.  Examination of the feet did not reveal any signs of abnormal weight bearing.  The Veteran required the use of a cane to ambulate.  Examination of the knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  Range of motion testing of the right knee revealed flexion to 140 degrees and extension of 0 degrees.  Pain was noted to occur at 45 degrees and caused a major functional impact.  The joint function on the right was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  Ligament stability testing of the right knee was normal.  Examination of the right ankle revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was no deformity of the right ankle.  Range of motion testing of the right ankle revealed 10 degrees of dorsiflexion and 0 degrees of plantar flexion.  After repetitive movements, pain had a major functional impact.  The right ankle was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no indication of malunion to the os calcis and no malunion of the astragalus on the right.  X-rays of the right knee and right ankle were within normal limits.  The examiner indicated that the Veteran's pain responses were disproportionate to the physical findings.  He indicated that the Veteran's right ankle and right knee disabilities did not have any impact on his usual occupation.  

At an October 2009 VA examination, the Veteran reported constant knee pain with weakness, instability, locking, fatigability, and lack of endurance.  He reported flare-ups with weight bearing activity.  He denied the use of a brace or surgery but noted that he used a cane for his right ankle disability.  He indicated that he had missed work three times in the past month and could no longer perform quick lateral moves, martial arts, hunting, or fishing.  The Veteran also reported constant right ankle pain with weakness, stiffness, instability, locking, fatigability, and lack of endurance.  He reported the constant use of a cane.  The Veteran ambulated by leaning heavily on an ordinate cane.  His gait was slightly altered due to a right lean with his posture slightly forward due to dependence on the cane.  The Veteran reported that he could not take one step without the cane.  Physical examination reveals that the Veteran reported that he was unable to dorsiflex or plantar flex the right ankle due to severe pain.  The Veteran did not demonstrate any facial grimacing with gentle passive attempts to dorsiflex and plantar flex the ankle but his range of motion was not forced because the Veteran indicated he would yell out in pain if the ankle was ranged.  There was no evidence of edema, redness, swelling, or heat.  There were no "callosities, breakdown, or unusual shoe wear pattern to indicate abnormal weight bearing."  The Veteran reported fatigue, weakness, and lack of endurance which did not further limit joint pain.  There was no clinical or objective evidence of additional limitation due to flare-ups.  Physical examination of the right knee revealed a normal appearing knee.  There was no evidence of fatigue, weakness, lack of endurance, or additional limitations after repetitive use.  Bilateral knee crepitus was noted with repetitive range.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, redness, heat, any abnormal movement, or guarding of movement.  Range of motion revealed flexion to 130 degrees and extension to 0 with no complaints of pain.  The examiner noted subjective limitation of joint motion with repeated use.  The Veteran's complaints of fatigue, weakness, and lack of endurance did not limit the joint function any further.  There was no clinical or objective evidence of additional limitation due to flare-ups beyond the reported range of motion.  X-rays of the right knee were considered normal with no evidence of arthritis.  

At an October 2010 VA examination, the Veteran reported right knee pain and swelling.  The examiner noted that the Veteran ambulated with an antalgic gait on the right and used a walking stick in the right hand.  Physical examination of the right knee revealed that the appearance of the knee was normal.  There was no effusion and the medial joint was tender.  The collateral and cruciate ligaments were intact with physiologic laxity noted.  Range of motion was from 0 to 140 degrees.  X-rays of the right knee were normal. 

At a February 2011 VA examination, the Veteran reported that he had constant, non-radiating right knee pain.  The Veteran reported flare-ups of pain with walking and weight bearing activity.  The Veteran endorsed symptoms of weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  The examiner indicated that the Veteran's right knee disability had moderate effects on the Veteran's usual occupation as a tattoo artist.  Physical examination revealed that the Veteran's knee appeared normal without erythema, edema, or warmth.  There was no deformity and it was well-aligned.  There was no tenderness on palpation of the medial and lateral joint line.  No pain was reported with patellofemoral compression.  Range of motion revealed 140 degrees of flexion and 0 degrees of extension.  There was no objective evidence of painful motion, instability, weakness of the joint, abnormal movement, or guarding of movement.  The Veteran did not report pain with range of motion testing and there was no evidence of fatigue, lack of endurance, or additional limitations after repetitive use.  Joint stability testing was normal.  With regard to the right ankle, the Veteran reported constant non-radiating pain in the right anterior ankle but also noted that his ankle was numb.  He noted that he had pain where a pin had been inserted during a surgical procedure.  He reported flare-ups of pain with weight bearing or walking on uneven surfaces.  The Veteran endorsed weakness, stiffness, swelling, heat, redness, locking, fatigability, and lack of endurance.  The examiner noted severe effects on the Veteran's usual occupation.  Physical examination of the right ankle revealed a healing surgical scar.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees and plantar flexion from 0 to 20 degrees.  There was no objective evidence of fatigue, weakness, lack of endurance, edema, effusion, instability, weakness, redness or heat with repetitive use.  There was objective evidence of panful motion.  There was no clinical or objective evidence of additional limitation due to flare-ups.   X-rays of the right ankle revealed a diagnosis of arthrodesis and x-rays of the right knee were unremarkable.  

At a June 2011 VA examination, physical examination of the right ankle revealed there was no evidence of deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or symptoms of inflammation.  The Veteran endorsed pain and stiffness.  The Veteran reported that his right ankle severely limited his activities but noted that he secured a location to open his own tattoo parlor.  Range of motion testing of the right ankle revealed dorsiflexion from 0 to 5 degrees and plantar flexion from 0 to 20 degrees.  There was no objective evidence of any pain following repetitive motion and the Veteran was not able to do three repetitions of motion due to a fused ankle.  The examiner did not include a physical examination of the right knee but noted that the Veteran had flexion of the right knee to 90 degrees and extension to 0 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-rays of the right foot revealed an arthrodesis of the subtalar joint with interval removal of the transfixing screw extending through the calcaneus into the talus.  X-rays of the right knee were unremarkable.  

At a May 29, 2013, VA examination, the Veteran reported pain and swelling in his right foot every few days.  Range of motion testing of the right ankle revealed plantar flexion to 10 degrees and dorsiflexion to 15 degrees.  There was objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation in the range of motion but there was less movement than normal, weakened movement, and pain.  The Veteran was noted to have ankylosis in plantar flexion less than 30 degrees on the right, in dorsiflexion at more than 10 degrees, with abduction, adduction, inversion, or eversion, and in good weight-bearing position.  The Veteran indicated that the Veteran's right ankle did not have any impact on his ability to work.  With regard to the right knee, range of motion testing revealed flexion to 140 degrees or greater with no objective evidence of any painful motion and 0 degrees of extension with no objective evidence of painful motion.  There was no additional limitation or functional loss or impairment in range of motion following repetitive use testing.  Joint stability testing was normal and there were no meniscal conditions.  The examiner indicated that the Veteran's right knee did not impact his ability to work.   

At an October 2014 VA examination, the Veteran reported flare-ups of right knee pain with weight-bearing.  Range of motion testing of the right knee revealed flexion to 140 degrees and extension to 0 degrees with no objective evidence of painful motion.  There was no additional loss of motion following repetitive use testing with three repetitions.  The examiner indicated that evidence of pain, fatigue, weakness, and incoordination did not limit joint function.  Joint stability testing was normal and there were no meniscal conditions.  The examiner indicated that the Veteran's right knee did not impact his ability to work.  The Veteran was also diagnosed with degenerative arthritis of the right knee based on x-rays.  There was no evidence of malunion or nonunion of the tibia or fibula based on x-rays.  The examiner opined that the Veteran's degenerative joint disease of the right knee was not due to, caused by, or aggravated beyond the natural progress of the disease by the right knee stress fracture based on the site of the degenerative joint disease and healed stress fractures.  

Right Ankle Subtalar Fusion and Right Ankle Talus Stress Fracture

Historically, the Veteran was initially granted service connection for residuals of a right ankle talus stress fracture with calcaneal osteotomy in a May 2001 rating decision and he was awarded a 10 percent rating effective November 10, 2000, pursuant to Diagnostic Code 5271.  Thereafter, the rating was increased to a 20 percent rating effective March 31, 2004.  The Veteran was also awarded a temporary total rating for right ankle talus stress fracture for the period from August 20, 2012, until December 31, 2012, pursuant to 38 C.F.R. § 4.30.  A 20 percent rating was in effect thereafter pursuant to Diagnostic Code 5271.  

During the pendency of this appeal, in a May 2011 rating decision, the Veteran was granted a separate 10 percent rating for his right ankle subtalar fusion associated with residuals of right ankle talus stress fracture with calcaneal osteotomy effective May 3, 2010, pursuant to Diagnostic Code 5272.  He was awarded a temporary total rating for this disability for the period from May 3, 2010, to August 31, 2010, and for the period from May 2, 2011, to June 30, 2011, pursuant to 38 C.F.R. § 4.30.  A 10 percent rating remained in effect pursuant to Diagnostic Code 5272 with the exception of the periods when temporary total ratings were assigned.  

The Board will now discuss whether any higher ratings are warranted.  

As noted, the Veteran's right ankle subtalar fusion is rated as 10 percent disabling pursuant to Diagnostic Code 5272 and the Veteran is in receipt of a 20 percent rating for his right ankle talus stress fracture pursuant to Diagnostic Code 5271.  See 38 C.F.R. § 4.71a

The Board notes that words such as moderate and marked are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

With regard to the right ankle subtalar fusion, Diagnostic Code 5272 states that ankylosis of the subastragalar or tarsal joint warrants a 10 percent rating in good weight-bearing position and 20 percent in poor weight-bearing position.  See 38 C.F.R. § 4.71a.  The evidence of record reflects that the Veteran's right ankle subtalar fusion results in ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  Consequently, a higher rating is not warranted under this Diagnostic Code.  

With regard to the right ankle talus stress fracture, Diagnostic Code 5271 states that a 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  See 38 C.F.R. § 4.71a.  The Veteran is in receipt of the highest schedular rating pursuant to this Diagnostic Code.  Consequently, a higher rating is not warranted under this diagnostic code.  

The Board will next consider whether any higher ratings are warranted under any other Diagnostic Codes which pertain to the ankle.  

Initially, the Board notes that Diagnostic Code 5273 (malunion of os calcis or astragalus) and Diagnostic Code 5274 (astragalectomy) are not implicated in this case as the Veteran's right ankle symptomatology is not manifested by malunion of os calcis or astragalus or astragalectomy.  Consequently, no higher or separate ratings are warranted under these diagnostic codes.  

Diagnostic Code 5270 provides that a 20 percent rating is warranted for ankylosis of the ankle in plantar flexion of less than 30 degrees.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  See 38 C.F.R. § 4.71a. 

Prior to the May 29, 2013, VA examination, the Veteran's right ankle talus stress fracture warrants no more than a 20 percent rating pursuant to Diagnostic Code 5271.  This is so because he demonstrated no more than moderate limitation of motion prior to that examination.  Prior to the May 29, 2013, VA examination, the Veteran's subtalar fusion was rated as 10 percent disabling and right ankle talus stress fracture was rated as 20 percent disabling.  When the disability percentages are combined, per the VA combined ratings table (see 38 C.F.R. § 4.25, Table I), the Veteran's lower right extremity is rated as 30 percent disabled.  

Since the May 2013 VA examination, the Veteran warrants an increased rating for right ankle talus stress fracture pursuant to Diagnostic Code 5270.  This is so because the Veteran demonstrated ankylosis in plantar flexion less than 30 degrees on the right, in dorsiflexion at more than 10 degrees, with abduction, adduction, inversion, or eversion, and in good weight-bearing position.  The findings of ankylosis in dorsiflexion at more than 10 degrees and with abduction, adduction, inversion, or eversion equate to a 40 percent rating pursuant to Diagnostic Code 5270.  However, the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed (38 C.F.R. § 4.68, or the "amputation rule").  In this case, that means no more than a 40 percent combined rating.  If the Board were to assign a 40 percent rating for the right ankle talus stress fracture, the Veteran's combined rating would be 50 percent.  See 38 C.F.R. § 4.25, Table I.  Consequently, the Board is precluded from awarding a 40 percent rating for this disability.  The Board will instead award a 30 percent rating for the right ankle talus stress fracture effective May 29, 2013, the date of the VA examination which reflects an increase in the disability.  The combined rating for the two right ankle disabilities, rated as 10 percent and 30 percent, respectively, equates to a 40 percent rating since May 29, 2013 and are thus permitted under 38 C.F.R. § 4.68.  

It is important for the Veteran to understand that the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed (38 C.F.R. § 4.68, or the "amputation rule"). 

Simply stated, the Veteran cannot receive more than another Veteran who has lost his leg. 

Thus, the combined evaluations for the Veteran's disabilities below the knee shall not exceed the 40 percent evaluation allowed under Diagnostic Code 5165, which provides a 40 percent rating for amputation below the knee permitting prosthesis. This 40 percent rating may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.

In sum, the Veteran's right ankle subtalar fusion does not warrant a rating higher than 10 percent at any time during the pendency of the appeal.  

With regard to the right talus stress fracture, for the period prior to May 29, 2013, the Veteran's right talus stress fracture does not warrant a rating higher than 20 percent.  Since May 29, 2013, the Veteran's right talus stress fracture warrants a rating of 30 percent and no more for the reasons noted above.  


Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321 (b)(1) (2016).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that referral is not warranted in this case.  The evidence of record does not reflect that the Veteran's service-connected right ankle disabilities by themselves or together with other service-connected disability are not adequately contemplated by the available schedular ratings or that the disabilities present an exceptional or unusual picture with such related factors as marked interfere with the Veteran's employment or frequent periods of hospitalization.  The Board has considered whether the Veteran's right ankle symptomatology warranted any higher ratings for the service-connected disabilities.  The disabilities at issue do not present an exceptional or unusual disability picture.  None of the examiners of record have indicated that the Veteran's service-connected right ankle disabilities markedly interfered with his employment.  The Board acknowledges that some of the VA examiners reported that the right ankle disabilities resulted in some limitations with regard to the Veteran's employment duties.  However, none of the examiners of record concluded that the right ankle disabilities resulted in marked interference with employment.  Moreover, the service-connected right ankle disabilities have not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's right ankle disabilities are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not demonstrate that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, as secondary to the service-connected right ankle disability is granted.  

Entitlement to an initial rating in excess of 10 percent for a right subtalar fusion is denied.  

Prior to May 29, 2013, entitlement to a rating in excess of 20 percent for the residuals of a right ankle talus stress fracture is denied.

Since May 29, 2013, entitlement to a rating of 30 percent for the residuals of a right ankle talus stress fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is necessary before a decision on the merits of the claim for a rating in excess of 10 percent for the residuals of a right knee stress fracture and the claim for a TDIU can be reached.  

First, the Board's review of the VA examination reports relating to the Veteran's service-connected residuals of right knee stress fractures reflects that none of the reports contain results sufficient to comply with the testing required pursuant to the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, further examination is required with respect to this claim.  The results of this examination could also impact the remaining issue of entitlement to TDIU, so any action with respect to this claim would have to be deferred pending the completion of the development of the Veteran's remaining increased rating claim.

In light of the fact that the Board is granting the claim for service connection for a lumbar spine disability herein, the claim for a TDIU must also be remanded in order to allow the RO to implement the grant of service connection.

Additionally, prior to further appellate review of the claim of entitlement to TDIU, the Board finds that the Veteran should be scheduled for a VA examination to determine the effects of his service-connected disabilities, to include the now service-connected degenerative disc disease of the lumbar spine, on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate examination to determine the current severity of his residuals of right knee stress fracture and to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  

(a)  A thorough orthopedic examination of the right knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The VA examiner should also test the range of knee motion in active and passive motion, with weight-bearing and nonweight-bearing, and for both the right and left knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

(b)  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  It this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(c)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes such flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

(d)  The examiner should also state whether the Veteran's right knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so the frequency of the locking.

(e)  The examiner should further opine as to the extent to which the Veteran's service-connected disabilities (which currently include residuals of a right ankle talus stress fracture, right ankle subtalar fusion, residuals of a right knee stress fracture, and peripheral neuropathy of the right foot) and without consideration of his nonservice-connected disabilities, impact on his ability to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.    

2.  If there is evidence of unemployability due to service-connected disability(ies), and the Veteran does not meet the meet the schedular threshold criteria for a TDIU for any relevant time period, the claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, pursuant to 38 C.F.R. § 4.16 (2016).

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


